Exhibit 10.16

AGREEMENT AND RELEASE

        This Agreement and Release (Agreement) is dated as of October 21, 2003
(Today), and is between Donald M. Levinson, (you), and CIGNA Corporation, a
Delaware corporation (the Company).

        You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in the
Agreement. Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment. The Company will pay you certain benefits described in this
agreement and release certain claims against you. In turn, you are releasing
certain legal claims against the Company.

        1.        Your Retirement Date. Your employment with the Company will
end on December 31, 2003 (the Retirement Date).

        2.        Your Promises to the Company.

a. Terms used in paragraph 2 are defined as follows:


(1) “CIGNA” means the Company and any subsidiaries and/or affiliates of the
Company.


(2) “Confidential Information” means any knowledge, information or materials
relating to the Company or the Division about their products, services,
know-how, customers, business plans, or financial, marketing, pricing,
compensation and other proprietary matters, whether or not subject to trademark,
copyright, trade secret or other protection, that you obtained during the course
of your employment with the Company.


(3) “Division” means the CIGNA Human Resources & Services Division.


b. You agree that, other than in the good faith performance of your services to
CIGNA before the Retirement Date, you will not disclose any Confidential
Information to anyone other than CIGNA employees or use any Confidential
Information for your benefit or the benefit of any other person, firm, operation
or entity unrelated to CIGNA except to the extent disclosure is or may be
required (1) by a statute, by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with actual or apparent
jurisdiction to order you to divulge, disclose or make accessible such
information; (2) in connection with any litigation, mediation or arbitration
involving this Agreement, including enforcement of this Agreement; or (3) with
respect to any cooperation provided by


--------------------------------------------------------------------------------


you pursuant to paragraph 2.g. After an item of Confidential Information has
become public knowledge or known generally in the industry, you shall have no
further obligation under this paragraph 2.b regarding that information so long
as you were in no manner responsible, directly or indirectly, for permitting the
information to become public knowledge or known within the industry without
CIGNA’s consent.


c. Until December 31, 2005, you will not, within any part of the United States
or any other country where CIGNA currently conducts business:


(1) engage directly or indirectly, in any capacity (including, but not limited
to owner, sole proprietor, partner, shareholder (unless your holding is for
investment purposes only and is limited to less than 1% of the total combined
voting power of all shares), employee, agent, consultant, officer or director)
in any business that competes with the Company without prior written consent of
the Chief Executive Officer of CIGNA Corporation, which consent shall not be
unreasonably withheld, or


(2) solicit in any manner:


(a) any CIGNA employees, either to terminate employment with CIGNA or to become
employed, as an employee or independent contractor, by you or by any business
that you may become employed by, or affiliated in any way with, after leaving
CIGNA; or


(b) Any of CIGNA’s customers (that you know or have reason to know are CIGNA
customers as of the Retirement Date) to (a) terminate or reduce any business
arrangements in effect with CIGNA on your Retirement Date or (b) to enter into
any new business arrangements with you or any business that employs or becomes
affiliated with you after you leave CIGNA, if such new business arrangements
would adversely affect in any way any business arrangements with any CIGNA
customer that CIGNA either has Today or has been planning during the three-month
period ending Today.


The Company agrees that it shall not be a violation of paragraph 2.c(2) if: (a)
you provide a personal reference for any CIGNA employee setting forth your
personal views about the employee, provided you make it clear in any such
reference that you are not speaking for CIGNA; or (b) an entity that employs or
becomes affiliated with you hires a CIGNA employee, provided you are not
involved in hiring the employee or identifying the employee as a potential
recruit and you do not assist in recruiting the employee for the entity.


The Company agrees that it shall not be a violation of paragraph 2.c merely
because an entity that employs or becomes affiliated with you (x) has a pre-


2

--------------------------------------------------------------------------------


existing relationship with a CIGNA customer or (y) responds to a solicitation
for a proposal from a CIGNA customer, so long as you are not significantly
involved in the development or delivery of the proposal.


d. You agree that the duration, area and scope of activities restricted under
paragraphs 2.b and 2.c are reasonable and necessary to protect the Company’s
legitimate business interests and that, if any court or arbitrator determines
that paragraphs 2.b or 2.c or any part of them is unenforceable because of the
duration, area or scope of activities restricted, then the court or arbitrator
shall have the power to reduce the duration, area or scope to the maximum
allowed by applicable law and, in its reduced form, the provision shall then be
enforced and you will abide by the provision as altered.


e. From your Retirement Date until December 31, 2004, you agree that:


1) You will be subject to the same CIGNA stock trading window periods that apply
to senior CIGNA officers;


2) You will continue to clear all trades involving CIGNA Corporation stock with
the Corporate Secretary; and


3) During any one window period, you will not sell more than 25% of the combined
number of shares of CIGNA Corporation common stock that (1) you own on your
Retirement Date and (2) are issued to you within 30 days after your Retirement
Date.


From and after your Retirement Date, you agree not to sell more than 15,000
shares of CIGNA Corporation common stock during any one day.


f. (1) You shall be entitled to indemnification by the Company (and, if
applicable, any other Company affiliate) to the fullest extent permitted or
authorized by its (or their) by-laws against all expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred or sustained by you, in connection with any action, suit or proceeding,
whether civil, criminal, administrative or investigative, to which you may be
made a party (or are threatened to be made a party) (each a Proceeding), by
reason of your having been an officer, employee or director of the Company or an
officer, employee or director of any other Company affiliate (including service
at the request of or on behalf of CIGNA as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans), whether or not the basis of
such Proceeding is your alleged action in an official capacity while serving in


3

--------------------------------------------------------------------------------


such capacities, and such indemnification shall continue as to you even though
you have ceased to be an officer, member, employee, consultant or agent of CIGNA
or any other entity and shall inure to the benefit of your heirs, executors and
administrators.


(2) The Company or applicable affiliate shall advance to you all reasonable
costs and expenses that you incur in connection with any Proceeding as provided
under the by-laws of the Company or applicable affiliate after receipt by the
Company of a written request for such advance that includes an undertaking by
you to repay the amount of such advance if it shall ultimately be determined
that you are not entitled to be indemnified against such costs and expenses. The
amount of such obligation to repay shall be limited to the after-tax amount of
any such advance except to the extent you are able to offset such taxes incurred
on the advance by the tax benefit, if any, attributable to a deduction for
repayment.


(3) Neither the failure of the Company or any Company affiliate (including their
respective boards of directors, independent legal counsel or stockholders) to
have made a determination prior to the commencement of any Proceeding concerning
payment of amounts claimed by you under paragraph 2.f(1) above that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by the Company or any Company affiliate (including
their respective boards of directors, independent legal counsel or stockholders)
that you have not met such applicable standard of conduct, shall create a
presumption or inference that you have not met the applicable standard of
conduct.


(4) Nothing in this paragraph 2.f shall be construed as reducing or waiving any
right to indemnification, or advancement of expenses, you would otherwise have
under the by-laws of the Company or any affiliate or any rights you may have
under any directors’ and officers’ liability policies maintained by the Company
or any affiliates.


g. You agree to make yourself reasonably available to the Company in connection
with any legal proceedings relating to CIGNA in which you may have knowledge of
potentially relevant facts because of your employment with the Company, and the
Company agrees to accommodate reasonably your other personal and business
commitments. The Company shall reimburse you for all reasonable expenses that
you incur (including the costs of travel and meals) in connection with your
making yourself available to it or its counsel to provide information or to
testify. For the first ten days (not necessarily consecutive, and including
partial days) that you spend in so providing information or testifying, you
shall not be compensated for such time. Thereafter, the Company shall pay you
$750.00 for each day (or


4

--------------------------------------------------------------------------------


part of a day) as compensation for your time in providing information or
testifying.


h. Prior to your Retirement Date, you will return to CIGNA any CIGNA property
that you now have (for example: identification card, access card, office keys,
company manuals, office equipment, records and files); provided, however, you
will not be required to return rolodexes, personal cell phone, personal diaries
(including your portable personal computer), or correspondence and other items
of a personal nature. If those personal items are responsive to instructions you
have received to retain documents in connection with legal proceedings and an
SEC inquiry, you must continue to retain them after your termination. If CIGNA
property that you have includes information that you reasonably believe you may
need for tax purposes and copies of plans, programs and agreements relating to
your employment and termination of employment, you may make and retain copies
before returning the information to CIGNA.


3. Your Retirement Arrangements.


a. From Today until your Retirement Date, the Company will continue to pay you a
salary at your current regular salary rate and you and your eligible dependents
may continue to participate in the Company’s employee benefits programs in
accordance with the terms of those programs. During this period, you agree to
remain available for internal consulting and advice to the CEO and other
division heads.


b. You agree that you will not be covered by the CIGNA Short-Term Disability
Plan or CIGNA Long-Term Disability Plan after Today.


c. You will receive no further time off benefits for 2003.


d. If you die before the Company pays you all amounts due under paragraph 3 of
the Agreement, the remaining amounts (except for those described in paragraphs
3.e and f) will be paid to your surviving spouse in a lump sum within 90
calendar days after the date of your death. The amounts described in paragraphs
3.e and f will be paid to your surviving spouse at the same times the payments
would have been made to you, as described in paragraphs 3.e and f. If you have
no surviving spouse, the payment will be made to your estate. If you die before
December 31, 2003, the date you die will automatically be your new Retirement
Date (but the above lump sum payment shall be calculated as if you had remained
employed until December 31, 2003).


5

--------------------------------------------------------------------------------


e. In March 2004 (or if earlier, when bonuses for 2003 are paid to CIGNA senior
executives), the Company will pay you a cash bonus for service performed in 2003
in an amount equal to your bonus target multiplied by the CIGNA corporate staff
bonus rating for 2003.


f. In May 2004, May 2005 and May 2006 (or such earlier time as provided below),
the Company will pay you for one hundred percent of your previously-awarded
Strategic Performance Units. Notwithstanding anything to the contrary in
paragraphs 10.5(d) or 10.7 of the CIGNA Long-Term Incentive Plan (Incentive
Plan) as in effect Today, the payments will be in cash, in amounts that are in
accordance with the formula under the Strategic Performance Unit provisions of
the Incentive Plan and that are based on the same Unit values that apply to
other senior executives (taking into account any changes in the method of
valuing these awards) and shall include any supplemental or additional payments
made to any active senior executive of the Company. If a Change of Control (as
defined in the Incentive Plan) occurs prior to the payment of all of these
awards, all unpaid units will be paid within 30 days following the Change of
Control in accordance with the provisions of paragraph 10.6(d)(1)-(3) of the
CIGNA Long-Term Incentive Plan as approved by shareholders in April, 2000. No
changes to the terms of these awards will be made without your advance approval.


g. Any amounts you may have earned under the CIGNA Pension, Supplemental
Pension, CIGNA Deferred Compensation, Medical, Life Insurance and 401(k) Plans
will be paid to you under the provisions of those plans except as modified under
contractual arrangements which have been previously disclosed in public filings.
Notwithstanding any previous agreements, years of credited service beyond 30
years will be determined using the same “hours of service method” used in the
CIGNA Pension Plan.


h. Any options on Company stock that you now hold will vest under the terms of
your applicable grant letters and will expire on the original expiration dates
specified in your applicable grant letters. During the remaining term of these
options, you shall be able to participate in any future program the Company
adopts for senior executive officers that replaces, or reduces the exercise
prices (reprices) of, stock options that have exercise prices above the
then-prevailing market price. Your participation in the program shall be on the
same terms and conditions that apply to those senior executive officers and
shall apply only to comparable options. “Comparable options” are options that
you then still hold and that the Company granted to you (by original grant or
replacement grant) in the same year(s) that the Company granted the options
being replaced or repriced to the senior executives participating in the
program.


6

--------------------------------------------------------------------------------


i. The Company will provide you with:


(1) Executive Financial Services through year-end 2008;


(2) Reimbursement for reasonable tax preparation fees incurred for income tax
returns for income through year-end 2008;


j. With respect to any shares of restricted CIGNA Corporation stock that you
hold on your Retirement Date (RSGs), the Company will, within 30 days after your
Retirement Date, make a lump sum cash payment to you equal to (a) one hundred
percent of the number of RSGs that you forfeit on your Retirement Date
multiplied by (b) the average closing price of a share of CIGNA Corporation
stock on the 10 trading days ending on your Retirement Date.


k. You will receive no other money from the Company except as provided in this
Agreement.


4. Release of Claims.


a. You and the Company each agree not to file (or ask or allow anyone else to
file) any charge, complaint, claim or lawsuit of any kind in connection with any
claim released by this Agreement against any Released Person. However, the
preceding sentence does not apply to any claim you might file alleging that your
waiver of claims under the Age Discrimination in Employment Act of 1967 (ADEA)
was not knowing and voluntary.


b. You acknowledge full and complete satisfaction of, and release and discharge
all Released Persons from, any Claims.


c. The Company acknowledges full and complete satisfaction of, and releases and
discharges all Released Persons from, any Claims.


d. You are giving this release for yourself as well as for your executors,
administrators, heirs and assigns.


e. The Company is giving this release for the Company, together with its
successors, subsidiaries and affiliates (Company Affiliated Parties) and all of
their directors, officers, agents and employees (but as to any such director,
officer, agent or employee only in connection with, or in relationship to, his
or its capacity as a director, officer, agent or employee of any Company
Affiliated Party and not in connection with, or in relationship to, his or its
personal capacity unrelated to any Company Affiliated Party).


7

--------------------------------------------------------------------------------


f. “Released Persons” for your release of Claims are the Company Affiliated
Parties and all of their directors, officers, agents and employees (as limited
by paragraph 4.e). “Released Persons” for the release of Claims against you by
the Company (and other persons described in paragraph 4.e) are you, your
dependents, heirs, agents, assigns and estate.


g. With respect to Claims you are releasing, “Claims” are any and all claims,
demands and causes of action of whatever kind, including any claims for
attorneys fees, that you now have, or at any time had, against any Released
Persons, but only to the extent they arise out of or relate in any way to your
employment or termination of employment with the Company and its affiliates.
With respect to Claims the Company and Company Affiliated Parties are releasing,
“Claims” are any and all claims, demands and causes of action of whatever kind,
including any claims for attorneys fees, that the Company or any other Company
Affiliated Party now has, or at any time had, against you, but only to the
extent they arise out of or relate in any way to your employment or termination
of employment with the Company and its affiliates. “Claims” includes things you
or the Company may not even know about or suspect as well as any claims you may
have under ADEA.


h. “Claims” does not include (and you and the Company are not releasing):


(1) any claims for promises you and the Company are making to each other under
this Agreement and any claims that arise after Today,


(2) any claims for benefits under any retirement savings or other employee
benefit programs under which you will receive benefits after your Retirement
Date (however, the Release does include any claims for benefits under any
severance pay plan or arrangement, any pension plan and any other plans or
programs referenced in this Agreement, to the extent such claims are
inconsistent with this Agreement),


(3) any claims covered by workers compensation laws,


(4) any rights you have to indemnification under the Company’s (and, if
applicable, any Company affiliate’s) by-laws, directors and officers liability
insurance or this Agreement or any rights you may have to obtain contribution as
permitted by law in the event of entry of judgment against you as a result of
any act or failure to act for which you and any Company Affiliated Party are
jointly liable, and


(5) any claims that you did not knowingly and voluntarily waive your rights
under ADEA.


8

--------------------------------------------------------------------------------


        5.       No Mitigation, No Offset. You shall have no duty to seek other
employment and there shall be no offset against amounts due under this Agreement
on account of any remuneration you may receive attributable to any subsequent
employment or self-employment.

        6.       Anti-disparagement. You agree not to knowingly make any
statement to a customer of CIGNA or any public statement, whether oral or
written, that would disparage CIGNA or any of its senior officers or directors.
The Company agrees that it (and its affiliates) shall not, and it shall cause
each CIGNA senior officer or director not to, knowingly make any public
statement, whether oral or written, that disparages you. It shall not, however,
be a violation of this paragraph 6 for any person: (a) to make truthful
statements (i) when required to do so by a court of law, by any governmental
agency having supervisory authority over CIGNA’s business or by any
administrative or legislative body (including a committee thereof) with actual
or apparent jurisdiction to order such person to divulge, disclose or make
accessible such information or (ii) to the extent necessary with respect to any
litigation, arbitration or mediation involving this Agreement, including but not
limited to, enforcement of this Agreement; or (b) from responding publicly to
incorrect or disparaging public statements to the extent reasonably necessary to
correct or refute such public statement.

        7.       No Admission of Wrongdoing. Just because the Company is
entering into this Agreement and paying you money, the Company is not admitting
that it (or any Released Person) has done anything wrong or violated any law,
rule, order, policy, procedure, or contract, express or implied, or otherwise
incurred any liability. Similarly, by entering into this Agreement, you are not
admitting that you have done anything wrong or violated any law, rule, order,
policy, procedure, or contract, express or implied, or otherwise incurred any
liability.

        8.       Applicable Law. This Agreement is being made in Pennsylvania.
It will be interpreted, enforced and governed under the laws of Pennsylvania
(without reference to the principles of conflicts of law), but your eligibility
for, or the amount of any, employee benefits shall be subject to the terms of
the benefit plans and the provisions of the Employee Retirement Income Security
Act of 1974, as amended (ERISA).

        9.       Arbitration. Without in any way affecting the releases in
paragraph 4, any and all disagreements, disputes or claims listed below will be
resolved exclusively by arbitration in the Philadelphia, Pennsylvania area.
Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration

9

--------------------------------------------------------------------------------


Association, as modified by Company. Copies of the Arbitration Policy and Rules
and Procedures have been provided to you. A legal judgment based upon the
Arbitrator’s award may be entered in any court having jurisdiction over the
matter. Each party shall be liable for its own costs and expenses (including
attorneys’ fees). You and the Company agree to arbitrate anything:

a. related in any way to this Agreement, including its validity, and how it is
interpreted or implemented, and the validity of your ADEA waiver; or


b. that involves your employment with Company or the termination of that
employment, including any disputes arising under local, state or federal
statutes or common law (if for any reason your release and waiver under
paragraph 4 is found to be unenforceable or inapplicable).


        10.       Final and Entire Agreement. This Agreement is intended to be
the complete, entire and final agreement between you and the Company. It fully
replaces all earlier agreements or understandings; however, it does not replace
the terms of any employee benefit plan or terms included in any stock option or
restricted stock grant; provided that the covenants and provisions in paragraphs
2, 6 and 9 above supercede in their entirety any similar provisions in any
employee benefit plan. Neither you nor the Company has relied upon any other
statement, agreement or contract, written or oral, in deciding to enter into
this Agreement. Any amendment to this Agreement must be in writing and signed by
both you and the Company. Any waiver by any person of any provision of this
Agreement shall be effective only if in writing, specifically referring to the
provision being waived and signed by the person against whom enforcement of the
waiver is being sought. No waiver of any provision of this Agreement shall be
effective as to any other provision of this Agreement except to the extent
specifically provided in an effective written waiver. If any provision or
portion this Agreement is determined to be invalid or unenforceable in a legal
forum with competent jurisdiction to so determine, the remaining provisions or
portions of this Agreement shall remain in full force and effect to the fullest
extent permitted by law and the invalid or unenforceable provisions or portions
shall be deemed to be reformed so as to give maximum legal effect to the
agreements of the parties contained herein.

        11.       Your Understanding. By signing this Agreement, you admit and
agree that:

a. You have read this Agreement.


b. You understand it is legally binding, and you were advised to review it with
a lawyer of your choice.


10

--------------------------------------------------------------------------------


c. You have had (or had the opportunity to take) at least 21 calendar days to
discuss it with a lawyer of your choice before signing it and, if you sign it
before the end of that period, you do so of your own free will and with the full
knowledge that you could have taken the full period.


d. You realize and understand that the release covers certain claims, demands,
and causes of action against the Company and any Released Persons relating to
your employment or termination of employment, including those under ADEA,
whether or not you know or suspect them to exist at the present time (but the
release does not apply to claims described in paragraph 4.h).


e. You understand the terms of this Agreement and that it is not part of an exit
incentive or other employment termination program being offered to a group or
class of employees.


f. You are signing this Agreement voluntarily and with the full understanding of
its consequences, and you have not been forced or coerced in any way.


        12.       Revoking the Agreement. You have seven calendar days from the
date you sign this Agreement to revoke and cancel it. To do that, a clear,
written cancellation letter, signed by you, must be received by Kenneth Bottoms,
CIGNA Corporation, 1650 Market Street OL54H, Philadelphia, PA, 19192 before 5:00
p.m. Eastern Time on the seventh calendar day following the date you sign this
Agreement. The Agreement will have no force and effect until the end of that
seventh day; provided that, during such seven-day period, the Company shall not
be able to revoke this Agreement or cancel it.

        13.       If Legal Action Is Started by You. You understand and agree
that Company’s main reason for entering into this Agreement is to avoid lawsuits
and other litigation. Therefore, if any legal action covered by paragraph 4 or 9
(other than arbitration of a dispute described in paragraph 9.a or b or claims
related to whether your release of ADEA claims was knowing and voluntary) is
started by you (or by someone else on your behalf) against any Company Released
Person with respect to any Claim released by you under paragraph 4, you agree to
withdraw such proceeding or claim with prejudice (or, in the case of any legal
action filed on your behalf, you agree to withdraw from such proceeding or
claim).

If you fail to withdraw such proceeding or claim (or, in the case of any legal
action filed on your behalf, you fail to withdraw from such proceeding or claim)
within 30 days of receipt of written notice from the Company requesting that you
withdraw such proceeding or claim, then in addition to any other equitable or
legal relief that the Company may be entitled to:

11

--------------------------------------------------------------------------------


a. The Company may withhold or retain all or any portion of the amounts due
hereunder until such proceeding or claim is withdrawn by you;


b. You agree to pay back to the Company within 60 days after receipt of written
notice from the Company all the money you receive under paragraph 3 (except
sub-paragraph 3.g); and


c. You agree to pay the Company the reasonable costs and attorneys’ fees it
incurs in defending such action.


You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement. (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys’ fees and/or costs
in defending that claim, at the conclusion of that action.)

Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company or you, as the case may be, may require the other
party to execute promptly a release that is legal and enforceable and does not
extend to Claims not released under paragraph 4. If you fail to execute such a
release within a reasonable period of time, then this Agreement shall be null
and void from Today on, and any money paid to you by the Company after Today
under paragraph 3 (except sub-paragraphs 3.g) and not previously returned to the
Company, will be treated as an overpayment. You will have to repay that
overpayment to the Company with interest, compounded annually at the rate of 6%.
However, the repayment provision in this paragraph does not apply to legal
actions in which you claim that your release of ADEA claims was not knowing and
voluntary.

This paragraph 13 does not apply to any thing of value given to you for which
you actually performed services and by law you are entitled to receive.

        14.       Legal Action by the Company. The Company represents that as of
Today neither it nor any of its affiliates has assigned to any other party, and
agrees not to assign, any claim released by it under this Agreement. In
addition, the Company promises that neither it nor any of its affiliates
(including CIGNA Corporation) will file a lawsuit or an arbitration claim
against you or any other Released Persons asserting any claim released by the
Company or any of the Company Released Parties under this Agreement and, to the
extent that the Company or any affiliate does commence such a proceeding, the
Company agrees that it or its affiliate will withdraw such proceeding with
prejudice. If the Company or any affiliate fails to withdraw any proceeding or
claim with respect to any claim released under this Agreement within 30 days of
receipt of written notice from you requesting that such withdrawal, the Company
agrees to pay you the reasonable costs and attorneys’ fees you incur in
defending such action.

12

--------------------------------------------------------------------------------


        15.       Representations. The Company represents and warrants that
(a) the execution, delivery and performance of this Agreement has been fully and
validly authorized by all necessary corporate action (including, without
limitation, by any action required to be taken by the board of directors of the
Company or any affiliate, any committee of such board or any committee or
designee administering the applicable CIGNA plans, including the Incentive
Plan); (b) the officer signing this Agreement on behalf of the Company is duly
authorized to do so; (c) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company or any affiliate is a party or by which it is bound; and (d) upon
execution and delivery of this Agreement by the parties, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

        16.       Notices. Except as provided below, any notice, request or
other communication given in connection with this Agreement shall be in writing
and shall be deemed to have been given (a) when personally delivered to the
recipient or (b) provided that a written acknowledgement of receipt is obtained,
three days after being sent by prepaid certified or registered mail, or two days
after being sent by a nationally recognized overnight courier, to the address
specified in this paragraph 16 (or such other address as the recipient shall
have specified by ten days’ advance written notice given in accordance with this
paragraph 16). Such communication shall be addressed to you as follows (unless
such address is changed in accordance with this paragraph 16):

        Donald M. Levinson

and to the Company or CIGNA as follows:

        Kenneth Bottoms
        CIGNA Corporation
        1650 Market Street OL54H
        Philadelphia, PA, 19192

However, CIGNA and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.

13

--------------------------------------------------------------------------------


        17.       Successors and Assigns. This Agreement will be binding on and
inure to the benefit of the parties and their respective successors, heirs (in
your case) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred without your prior written consent,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or a sale, liquidation or other disposition of the assets of the Company,
provided that the assignee or transferee is the successor to the Company (or in
connection with a purchase of Company assets, assumes the liabilities,
obligations and duties of the Company under this Agreement), either
contractually or as a matter of law. Your rights or obligations under this
Agreement may not be assigned or transferred by you, without the Company’s prior
written consent, other than your rights to compensation and benefits, which may
be transferred only by will or operation of law or pursuant to the terms of the
applicable plan, program, grant or agreement of CIGNA or the Company. In the
event of your death or a judicial determination of your incompetence, references
in this Agreement to you shall be deemed to refer, where appropriate, to your
legal representative, or, where appropriate, to your beneficiary or
beneficiaries.

        18.        This Agreement is not effective or binding on either party
until fully signed by both parties.

        The persons named below have signed this Agreement on the dates shown
below:

        December 10, 2003


--------------------------------------------------------------------------------

  /s/ John M. Murabito


--------------------------------------------------------------------------------

Date John M. Murabito
on behalf of CIGNA Corporation     December 8, 2003


--------------------------------------------------------------------------------

  /s/ Donald M. Levinson


--------------------------------------------------------------------------------

Date Donald M. Levinson



14

--------------------------------------------------------------------------------